240 F.2d 639
Edgar J. ORME, Appellant,v.Kathryn E. ORME et al., Appellees.
No. 13259.
United States Court of Appeals District of Columbia Circuit.
Argued December 12, 1956.
Decided January 31, 1957.

Appeal from United States District Court for District of Columbia; Joseph C. McGarraghy, District Judge.
Mr. T. Peter Ansberry and Mr. Raymond D. Watts, Washington, D. C., with whom Mr. Farley W. Warner, Washington, D. C., was on the brief, for appellant.
Messrs. Charles S. Rhyne and Bernard I. Nordlinger, Washington, D. C., with whom Messrs. J. Parker Connor and Ward H. Oehmann, Washington, D. C., were on the brief, for appellees.
Mr. Robert B. Frank, Washington, D. C., entered an appearance for appellee Violet E. Orme.
Messrs. John E. Larson and Benton C. Tolley, Jr., Washington, D. C., entered appearances for appellee American Security & Trust Co.
Before EDGERTON, Chief Judge, and DANAHER and BURGER, Circuit Judges.
PER CURIAM.


1
The judgment appealed from involves interpretation of a will. We hold that the district court's construction of the will was correct and that being so we do not reach or pass on the other issues raised on appeal.


2
Affirmed.